Citation Nr: 1427198	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  14-07 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability, other than retinitis pigmentosis.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for bilateral defective hearing.  

4.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance (A&A) or at the housebound rate.  

5.  Entitlement to specially adaptive housing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from May 1938 to April 1943.  

By rating action in November 1976, the RO denied service connection for retinitis pigmentosis.  The Veteran was notified of this decision and did not appeal.  

This matter comes before the Board of Veterans Affairs (Board) on appeal from a June 2013 decision by the RO which denied the benefits sought on appeal.  

The issues of service connection for bilateral defective hearing, entitlement to SMC for A&A or at the housebound rate and specially adaptive housing are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

There is no competent and credible evidence that shows that the Veteran has an eye disability or tinnitus that had its onset in service or is otherwise related to service or any incident therein.  


CONCLUSIONS OF LAW

1.  The Veteran does not have an eye disorder due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  

2.  The Veteran does not have a tinnitus due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters to the Veteran dated in July and September 2012 and February 2013.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

Moreover, based on the communications sent to the Veteran and his representatives over the course of this appeal, he has shown actual knowledge of the evidence that he is required to submit in this case.  Based on the Veteran's contentions as well as the communications provided to him by VA, it is reasonable to expect that he understands what is needed to prevail on his claim.  

As to VA's duty to assist, when service treatment records (STRs) are lost or missing, VA has a heightened obligation to satisfy the duty to assist.  In such cases, the United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In this case, the RO was notified by the National Personnel Records Center (NPRC) in October 2011, that the Veteran's STRs were destroyed by fire in 1973 and were unavailable.  By letter dated in October 2011, the NPRC advised the Veteran that his STRs were not on file at that facility, and that if they had been on file at the time of the 1973 fire, they would have been stored in the area that suffered the most damage.  In January 2012, the RO requested the NPRC to search for any data entry cards on file in the Surgeon General Office (SGO) pertaining to the Veteran.  In January 2013, the NPRC forwarded a copy of an SGO data entry card which showed that the Veteran was hospitalized for hay fever in March 1943.  The record did not show any treatment or diagnosis for any of the disabilities at issue on appeal.   

Considering the aforementioned, the Board concludes that the VA's actions constitute a "reasonably exhaustive search" of all available options and that any further development would not yield any probative evidence favorable to the Veteran.  See Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  Accordingly, there is no basis for any further pursuit of the STRs and service personnel records.  

The Board finds that, to the extent possible, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran was afforded an opportunity for a personal hearing, but declined.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  In this case, the Board concludes that an examination is not needed because there is no probative evidence establishing an in-service event, injury or disease which would support incurrence of a disability in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claims folder shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence, which is relevant to the issues to be decided herein, is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  


Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background & Analysis

The Veteran contends that he has tinnitus and an eye disability due to acoustic trauma and a concussion suffered during a training exercise in service when a tank fired its cannon while he was in an ambulance nearby.  A letter from a friend, who is assisting the Veteran, received in February 2014, stated that the tank fired three "blank" rounds into the ambulance and the Veteran suffered a concussion and later developed a hearing loss as a result.  

As noted above, where STRs are absent or missing, there is a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  The case law does not, however, lower the legal standard for proving a claim for service connection.  Russo v. Brown, 9 Vet. App. 46 (1996).  

In this case, the Veteran's Enlistment Record showed that he was assigned to the 105th Medical Regimen from 1938 to September 1940, when he was discharged for immediate reenlistment.  The records do not show the Veteran's military occupation specialty (MOS), but indicated that his physical condition was poor at the time of reenlistment, that he was not weapons qualified, and that he did not receive any wounds, decorations or service medals.  The Veteran had no foreign service, attained the rank of Technical Sergeant and was given a Certificate of Disability Discharge (C.D.D.) under AR 615-360, Section II, in April 1943.  (The record showed that the Veteran was still assigned to a medical unit at the time of his service discharge.)  That provision of the regulations states that any enlisted man to be discharged for physical or mental disqualification under section II, who is a patient in a general hospital will be discharged therein.  An enlisted man will not be discharged for physical or mental disqualification unless a prior medical survey has been made in a general or station hospital.  The discharge certificate does not indicate the nature of the disability for which he was released from service.  

The information contained in the SGO data entry cards showed that the Veteran served in the medical department, was hospitalized for hay fever in March 1943, and was given a C.D.D. under section II.  The document included a list of possible reasons for issuing a C.D.D. and indicated that there was misconduct for a part of February, March and April 1943, resulting in a loss of 46 days of service.  At the bottom of the document was a notation concerning the use of a 1944 coding system designation for the diagnosis of psychosis, schizophrenia, other type, in 1943.  The document did not, however, indicate whether the identified code or the diagnosis was applicable to the Veteran, nor has the Veteran ever asserted that he was treated or diagnosed with a psychiatric disorder in service.  

In his original VA application for VA benefits, received in October 1976, the Veteran reported that he was discharged from service due to retinitis pigmentosis.  The Board finds it significant that while the Veteran now claims to have had hearing problems and tinnitus since service, he made no mention of signs or symptoms of either disability at that time.  Parenthetically, service connection for retinitis pigmentosis was denied by the RO in November 1976, on the basis that it was a congenital or developmental disorder and not a disability for VA purposes.  The Veteran was notified of this decision and did not appeal.  See Boggs v. Peake, 520 F.3d 1330, 1335-37 (Fed. Cir. 2008) (If there is a final agency decision denying a claim based on a particular diagnosis, and subsequently a new and different diagnosis is submitted for VA's consideration, the second diagnosis must be considered factually distinct from the first and must be considered to relate to a separate claim).

A letter from a private optometrist, dated in August 2011, showed that he has no light perception in the right eye with best corrected vision in the left eye of 20/50+.  The optometrist noted that the Veteran had a history of vascular occlusion/microinfarction/stroke previously, and had a cataract and minimal optic nerve function in the right eye which would not improve vision with surgery.  The Veteran also has age related macular degeneration in his left eye and a pseudophakie intraocular lens.  The optometrist indicated that the Veteran's left eye was moderately impaired primarily due to age related macular degeneration.  

The evidentiary record consists primarily of numerous private and VA medical records showing treatment for various maladies from 2007 to the present.  The records show a history of treatment for cardiovascular problems as early as 1998, when the Veteran underwent two vessel coronary artery by-pass graft (CABG).  The Veteran has had multiple syncopal episodes and fallen several times, suffering a concussion in December 2011.  Significantly, while the medical records showed frequent complaints of dizziness, positional vertigo and hearing problems on numerous occasions, none of the reports showed any complaints, treatment or diagnosis for tinnitus.  That the Veteran would suffer from chronic tinnitus since 1943, but never mention any such symptoms to any healthcare provider - ever, including on a private audiological examination in August 2011, is not rational or believable, and raises serious doubts as to his ability to provide accurate and reliable historical information. 

Regarding the Veteran's contentions, while he is competent to describe his experiences and symptoms, the etiology of his current eye disorder may not be diagnosed via lay observation alone, and he is not shown to have the expertise to provide an opinion concerning the complex medical question of the nature or etiology of the claimed disability.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue of whether his current eye disorder is due to service, this question falls outside the realm of common knowledge of a lay person.  See Jandreau, at 1377 n.4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  

The Board recognizes that while the Veteran was given a Certificate of Disability Discharge from service in April 1943, the record does not show the specific nature of the disqualifying disability.  The evidence showed that he was hospitalized for hay fever in March 1943; that he was cited for misconduct for part of February, March and April 1943, resulting in a loss of 43 days of service in 1943, and that he was discharged from service on April 6, 1943.  In his original VA claim in 1976, the Veteran reported that he was discharged from service due to retinitis pigmentosis, which is a congenital or developmental disorder and not a disability for VA purposes.  The Veteran's current right eye impairment is shown to be the result of vascular occlusion/microinfarction/stroke and to age related macular degeneration in the left eye.  While the onset of his current eye disability is not clear from the evidence of record, neither of his current eye disorders were reported to have been present at the time of his original claim in 1976.  The fact that the Veteran served in a medical unit and reportedly trained medics, it is reasonable to assume that he would have reported all of his eye problems that were present in service when he filed his original VA claim.  That the Veteran did not report any other eye problems on his original claim, suggests that the current disabilities were not present at that time.  Furthermore, the Veteran has not submitted any competent medical evidence relating any current eye disorder to service.  

Concerning the claim for tinnitus, while he is competent to describe his symptoms, any such assertions must be weighed against other inconsistent or contradictory evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Given the Veteran's military background and duty assignment in service, it would not be unreasonable to assume that he has at least a rudimentary understanding of symptoms of tinnitus.  That he did not report any symptoms of tinnitus on his original application for VA compensation in 1976, undermines the probative value of his current allegations of chronic tinnitus since 1943.  That is, the Board cannot deem as plausible that the Veteran would have chronic tinnitus which he has always believed was related to service, but that he would never report any symptoms until nearly 60 years after service, is not logical or rational, and reflects negatively on his credibility.  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  In this case, unfortunately the Board cannot find the Veteran's recollections reliable, and consequently, his contentions of chronic symptoms since service are not credible.  

As there is no credible or probative medical evidence of record showing a connection between the Veteran's current eye disorder and tinnitus and service, and no credible evidence of any manifestations of either disability until some six decades or more after his discharge from service, the Board finds that the greater weight of the evidence is against the claim.  



ORDER

Service connection for an eye disorder, other than retinitis pigmentosis is denied.  

Service connection for tinnitus is denied.  

REMAND

Concerning the claim of service connection for bilateral defective hearing, the Board notes that in his notice of disagreement, received in September 2013, the Veteran explicitly disagreed with the denial of his claim for hearing loss.  For reasons which are not readily apparent in the record, this issue was not included in the statement of the case (SOC) promulgated in January 2014.  

When there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, the claimant is entitled to an SOC regarding the denied issue.  The RO's failure to issue an SOC for the Veteran's claim for service connection for bilateral defective hearing loss is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Archbald v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbald, 9 Vet. App. at 130.  The issues of entitlement to SMC for A&A or at the housebound rate and specially adaptive housing will be held in abeyance pending completion of the development below.  

In light of the discussion above and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  Accordingly, the claim is REMANDED for the following action:  

The Veteran and his representative should be furnished a statement of the case for the issue of entitlement to service connection for bilateral defective hearing, and should be notified of the need to file a timely substantive appeal should he wish the Board to address this issue.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


